DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Applicant recites, in the last clause, “wherein if…; the transportation height” uses a semi colon instead of a comma and should read as “wherein if…, the transportation height.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-20 are rejected for being dependent on claim 1.



Claim 1 recites the limitation “wherein the total height of a first partial cold box steel structure component thereof, taking the first rectangular base face as a first transportation bottom face, is hl, and the total height of a second partial cold box steel structure component, taking the second rectangular base face as a second transportation bottom face, is h2” which is indefinite for being unclear what the Applicant is claiming when they recite “taking the first rectangular base face as a first transportation bottom face” and “taking the second rectangular base face as a second transportation bottom face”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the total height of a first partial cold box streel structure component of the two partial components is h1, and the total height of a second partial cold box steel structure component of the two partial components is h2, wherein the first rectangular base face is a first transportation bottom face and the second rectangular base face is a second transportation bottom face;”



Claim 13 recites the limitation “laying the two partial cold box steel structure components on a transportation apparatus separately” which is indefinite for being unclear if each the first and second partial cold box steel structures are placed on the same transportation apparatus separately or are on separate transportation apparatus.  Based on Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as the first and second partial cold box steel structures being transported on separate transportation apparatus.

Claim 13 recites the limitation “reconnecting the two partial cold box steel structure components…” which is indefinite for being unclear how the two components can be reconnected if the step of connecting and then disassembling are left out.  Based on the Applicant’s disclosure as best understood by the Examiner, it will be interpreted that the first and second partial cold box steel structure components are assembled off site in a prefabricated workshop (See Applicant’s summary of invention), the first and second partial cold box steel structure components are then disassembled for transportation before they arrive separately on two separate transportation apparatus to a site where they are reconnected.

Claims 14-20 are dependent on claim 0 which makes the claim indefinite for being unclear what structure is or is not part of the claimed invention.  For purposes of examination, each of claims 14-20 will be considered to be dependent on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulin et al. (US 2018/0299199), hereinafter referred to as Poulin.

Regarding claim 1, Poulin teaches a cold box steel structure (Fig. 1), being a cuboid architecture (Fig. 1 is a cuboid), and having a long edge (annotated by Examiner in Figure 1), a wide edge (annotated by Examiner in Figure 1) and a high edge (annotated 
first and second rectangular base faces (annotated by Examiner in Figure 1, the lower face being the first base face and the upper face being the second base face), the first and second rectangular base faces each being an outer surface (both of the first and second bases are outer surfaces) of the cuboid architecture comprising the long edge and the wide edge, and wherein the cold box steel structure is prefabricated (see paragraph 0009, “Therefore, there is clearly a need for a manufacturing method and device that would allow for larger air separation plants to be delivered and installed with a minimal amount of installation time by using prefabricated packages.”) as two partial components (the box steel structure is assembled and at some instance during assembly there will be two partial components) taking a plane parallel to the rectangular base faces (plane of first base face) as a boundary (considered a boundary since it is a lowermost boundary of the structure);

    PNG
    media_image1.png
    416
    887
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1A of Poulin.

wherein the total height of a first partial cold box streel structure component (steel structure within the boundaries of h1 in annotated Figure 1 by the Examiner) of the two partial components is h1 (annotated by Examiner in Figure 2), and the total height of a second partial cold box steel structure component (steel structure within the boundaries of h2 in annotated Figure 2 by the Examiner) of the two partial components is h2 (annotated by Examiner in Figure 2), wherein the first rectangular base face is a first transportation bottom face (when resting on that face for transport) and the second rectangular base face is a second transportation bottom face (since when rotated can be transported on the second base face, making it a second transportation bottom face);

    PNG
    media_image2.png
    931
    938
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 1A of Poulin.



Regarding claim 2, Poulin teaches the cold box steel structure according to Claim 1, wherein the cold box steel structure is configured to (structurally capable of) accommodate a set of cryogenic air separation equipment (since cold boxes are well known to insulate multiple components needing insulation).

Regarding claim 3, Poulin teaches the cold box steel structure according to Claim 2, wherein the first partial cold box steel structure component is suitable for (structurally capable of since shown in Fig. 3, a distillation column 1 is within the first partial cold box steel structure component) accommodating at least one component of the cryogenic air separation equipment.

Regarding claim 4, Poulin teaches the cold box steel structure according to Claim 3, wherein the component of the cryogenic air Separation equipment is at least one rectification column (See Fig. 3, 1).



Regarding claim 11, Poulin teaches the cold box steel structure according to Claim 1, wherein at least four side architectures (Fig. 1A, four unlabeled 28s shown vertically) are perpendicularly fixed to the second rectangular base face of the second partial cold box steel structure component.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin as applied to claim 2, in further view of Singleton et al. (US 2013/0305643), hereinafter referred to as Singleton.

Regarding claims 5 and 6, Poulin teaches the cold box steel structure according to Claim 2, however does not teach wherein the second partial cold box steel structure component is suitable for accommodating an additional apparatus of the cryogenic air separation equipment (claim 5), wherein the additional apparatus of the cryogenic air separation equipment is an electric cable and/or a meter (claim 6).
	It should be noted that the second partial cold box steel structure of Poulin is an insulated wall.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the second partial cold box steel structure component of Poulin to include conduit with electrical cable as generally taught by Singleton in order to provide the predictable result of prefabricating the cold box steel structure with electrical cable prior to transportation such that when the cold box steel structure arrives to a site, the wiring for electrical components is already complete, wherein putting the electrical cable within the second partial cold box steel structure protects the electrical cable and prevents any heat generated by the electrical cable to be contained to inside of the second partial cold box steel structure.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin as applied to claim 1, in further view of Clodic et al. (US 2010/0162756), hereinafter referred to as Clodic.

Regarding claim 7, Poulin teaches thecold box steel structure according to Claim 1, however does not teach wherein steel plates acting as panels for enclosure and protection are installed on the first and second rectangular base faces.

In fact, the structure is typically made up of sheet metal plates strengthened by vertical posts, horizontal beams and braces placed diagonally, it being possible for these to be inside and/or outside of the structure.”)

It would have been obvious to one of ordinary skill in the art before the effective filing of the Applicant’s claimed invention to have modified each of the first and second rectangular base faces of Poulin to have steel plate panels as taught by Clodic in order to provide the predictable result of protecting the insulation of the cold box steel structure from puncture as well as protecting assemblies within the cold box steel structure. 

Regarding claim 12, Poulin teaches the cold box steel structure according to Claim 1, however does not teach wherein the second partial cold box steel structure component is a cover plate structure. 

Clodic teaches a cold box steel structure (Fig. 2, comprising 1) having steel plates acting as panels for enclosure and protection installed on the faces of the cold box steel structure.  (See paragraph 0083, “In fact, the structure is typically made up of sheet metal plates strengthened by vertical posts, horizontal beams and braces placed diagonally, it being possible for these to be inside and/or outside of the structure.”)

.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin.

Regarding claim 8, Poulin teaches the cold box steel structure according to Claim 1, however does not teach wherein the transportation heights (h1 +h) and (h2 + h) of either of the cold box steel structure components are both at least 10 mm 10 smaller than the maximum permitted transportation height hmax.

Poulin teaches all of the structural limitations set forth above and teaches where the “present invention relates to a method and design for assembly of a cold box that may be shipped as a packed unit, complete with distillation column inside as well as methods and design for erecting said cold box at the installation site” in paragraph 0002 supporting that the cold box steel structure is prefabricated with intent for transportation. 
When transporting any object, the dimensions of the object are considered to make transportation possible as well as what size/how many structures to be insulated within the cold box steel structure as taught by Poulin.  Dimensional limitations h1 + h and h2 + h of the cold box steel are considered result effective variables in that one of 
As such, without showing unexpected results, the claimed dimensions h1, h2 and h cannot be considered critical.  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin as applied to claim 9, in further view of Llago Hermida (US 2019/0144081), hereinafter referred to as Llago Hermida.

Regarding claim 10, Poulin teaches the cold box steel structure according to Claim 9, however does not teach a number of oblique braces disposed between the first rectangular base and the side architecture of the first partial cold box steel structure component, or wherein the number of these oblique braces is 15.

Llago Hermida teaches a box steel structure (Fig. 1a) comprising a number of oblique braces (Fig. 1a, 4) disposed between a first rectangular base (base of Fig. 1a parallel to the ground) and the side architecture (side architecture comprising vertical walls perpendicular to the ground) which provides structural support for the box steel structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the rectangular base and the side architecture of the first partial cold box steel structure component of Poulin to include oblique braces as taught by Llago Hermida, in order to provide the predictable result of increasing the strength and limiting strain of the cold box steel structure.
	Although not taught are 15 oblique braces, the number of oblique braces is dependent on the overall size and cross members of the cold box steel structure and 
	As such, without showing unexpected results, the claimed number of oblique braces cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the number of oblique braces applied to Poulin to obtain the desired overall strength of the cold box steel structure in view of Llago Hermida (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 14-20 would be allowable for being dependent on claim 13.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach laying the first and second partial cold box steel structures on two separate transportation apparatus and transporting the two partial cold box steel structure components to a site; and reconnecting (after assembly and disassembly within a workshop; see 112(b) above) the two partial cold box steel structure components at an interface to form a complete cold box steel structure of height H.  Poultin teaches transporting separate structures 5 and 7 (See Fig. 1A and 1C) at a site but fails to teach the indicated allowed subject matter since the indicated first and second partial steel structure components are prefabricated and assembled off site and then transported.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763